USDC SDNY
DOCUMENT ELECTRONICALLY

FILED

UNITED STATES DISTRICT COURT ROSE HLED: ay Z-2t
SOUTHERN DISTRICT OF NEW YORK

 

xX
UNITED STATES OF AMERICA, 20 Cr. 115 (ALC)
ORDER
-against-
Jose Reico-Rondon et al ,
Defendants.,
won X

 

ANDREW L. CARTER, JR., District Judge:

The July 13, 2021 status conference is adjourned. The parties shall file a joint status
report on or before August 27, 2021.

Accordingly, it is ORDERED: the time from July 13, 2021 through August 27, 2021 is

excluded in the interests of justice from all calculations under the Speedy Trial Act, pursuant to
18 ULS.C, § 3161(h)(7)(A).

SO ORDERED.

Dated: New York, New York
July 12, 2021
we _

ANDREW L. CARTER, JR.
UNITED STATES DISTRICT JUDGE

 

 
